DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Upon further consideration and research, the prior art references does not disclose the claim invention set forth regarding the claim limitation with respect “A handling apparatus, comprising: an arm having a joint; a holding portion attached to the arm and configured to hold an object; a sensor configured to detect a plurality of the objects; and a control apparatus configured to control the arm and the holding portion, wherein the control apparatus is configured to: calculate an ease of holding the object by the holding portion as a score based on information acquired by the sensor with respect to each object and each holding method, select the object to hold and the holding method according to the score, and calculate a position for holding the selected object and an orientation of the arm; a control apparatus configured to control a carrier system, wherein the carrier system has an arm having a joint, a holding portion attached to the arm and configured to hold an object, and a sensor configured to detect a plurality of the objects, the control apparatus is configured to: calculate an ease of holding the object by the holding portion as a score based on information acquired by the sensor with respect to each object and each holding method, select the object to hold and the holding method according to the score, and calculate a position for holding the selected object and an orientation of the arm, wherein the control apparatus is configured to determine a sequence of holding the plurality of objects according to the score; a non-volatile recording medium storing a control program to control a carrier system, wherein the carrier system has an arm having a joint, a holding portion attached to the arm and configured to hold an object, a sensor configured to detect a plurality of the objects, and a control apparatus configured to control the arm and the holding portion, the control program is executed to make the control apparatus to: calculate an ease of holding the object by the holding portion as a score based on information acquired by the sensor with respect to each object and each holding method, select the object to hold and the holding method according to the score, and calculate a position for holding the selected object and an orientation of the arm.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ian JEN whose telephone number is (571)270-3274.  The examiner can normally be reached on 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 5712703976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Pr ivate PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/Ian Jen/Primary Examiner, Art Unit 3664